DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
This specification is somewhat confusing with numerous variations scattered through the description and not necessarily clearly differentiated from one another. These are variations of different elements of the device, including the first display area layout, the second display area layout, and so on, so for example, there are three different embodiments of the first display area layout (Fig. 5 vs. Fig. 10 vs. Fig. 13) and some of those have variant sub-elements (for instance either Fig. 11 or Fig. 15 are different embodiments of the display area of Fig. 10).
The Examiner has identified each of these variants as best as possible and grouped them based on the part of the device they relate to. A complete election of species will require choosing one from each group: e.g., applicant could elected Species A-I-β2-d-i. Note that not all of these combinations necessarily go together.
Species directed to how the optical devices are attached:
Species A (Fig. 2)
Species B (Fig. 3)
Species to the number of sub-areas:
Species I (Fig. 4A)
Species II (Fig. 4B)
Species directed to the first display area layout:
Species α (Fig. 5)
Species β1 (Fig. 10 and Fig. 11)
Species β2 (Fig. 10 and Fig. 15)
Species γ1 (Fig. 13 and Fig. 18)
Species directed to the second display area layout:
Species a (Fig. 7 and Fig. 9)
Species b (Fig. 7 and Fig. 12)
Species c (Fig. 8)
Species d (Fig. 14 and Fig. 16)
Species e (Fig. 14 and Fig. 17)
Species directed to the folding structure:
Species i (Fig. 20)
Species ii (Fig. 23)
The species are independent or distinct because in some cases, the claims to each species recite the mutually exclusive characteristics of such species. However, not every variant is claimed. When not they are still mutually exclusive variations not intended to be used together. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 6-15, and 18-20 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different classes/subclasses or electronic resources or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Jason Martone on 02 September 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694